788 F.2d 494
40 Empl. Prac. Dec. P 36,154
Gladys BISSONETTE, et al., Appellants,v.Alexander HAIG, et al., Appellees.Theodore J. LOEFFLER, Appellee/Cross Appellant,v.Paul N. CARLIN, etc., Appellant/Cross Appellee.CHAUFFEURS, TEAMSTERS AND HELPERS, etc., Appellant,v.C.R.S.T., INC. (sic), Appellee.Reed Wayne HAMILTON, Appellant,v.Crispus NIX, etc., et al., Appellees.
Nos. 84-2617-SD, 84-2553-EM, 84-2574-EM, 85-1301-NI and 84-2089-SI.
United States Court of Appeals,Eighth Circuit.
April 8, 1986.

1
Appeals from the United States District Court for the Eastern District of Missouri.


2
Appeal from the United States District Court for the Northern District of Iowa.


3
Appeal from the United States District Court for the District of South Dakota.


4
Prior Reports:  776 F2d 1384, 780 F2d 379, 780 F2d 1365, 781 F2d 619.

ORDER

5
The Court has before it the following petitions:


6
1.)   Petition for rehearing en banc filed by appellee/cross-appellant Loeffler in appeals 84-2553 and 84-2574.


7
2.) Petition for rehearing en banc filed by appellee in appeal 85-1301.


8
3.) Petition for rehearing en banc filed by appellees in appeal 84-2089.


9
4.) Petition for rehearing en banc filed by appellees in appeal 84-2617.


10
The petitions in Nos. 84-25 53/84-2574, 84-2089 and 84-2617 are granted.  The petition for rehearing en banc in 85-1301 was previously granted on March 21, 1986.  The Clerk is directed to schedule these appeals for argument on Thursday, May 15, 1986, at St. Paul, Minnesota.